Title: To John Adams from Alexander Hill Everett, 12 August 1824
From: Everett, Alexander Hill
To: Adams, John


				
					Dear Sir
					Boston: August 12. 1824.
				
				This letter will be handed you by Mr. Raymond of Baltimore who is probably known to you by reputation as the author of the Treatise on Political Economy. I have taken the liberty of introducing him to you at the request of our mutual friend Mr. Sparks and have no doubt that you will derive much pleasure from making his acquaintance.I left Washington Tuesday week. The Secretary & his family were then in perfect health and he intended—as you are probably informed—to be here about the first of September. I hope to have the honour of paying my respects to you in the course of a few days and in the mean time remain, with the greatest regard / dear Sir / your most obedient Servant.
				
					A H. Everett.
				
				
			